Carpinello, J.
Appeal from an order of the Family Court of Ulster County (Mizel, J.), entered August 20, 1998, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision.
Respondent was adjudicated a person in need of supervision after he admitted to the allegations contained in the petition that he had physically and verbally assaulted his mother and siblings. Following a dispositional hearing, Family Court determined that respondent should be placed in the custody of the Commissioner of Social Services for a period of one year. Respondent appeals contending that the Law Guardian did not provide him with effective representation during the proceeding, especially because no “deal” was worked out regarding his placement in exchange for admitting the allegations in the petition. We disagree.
Prior to accepting respondent’s admission to the allegations in the petition, Family Court informed respondent and petitioners, respondent’s parents, of his right to a hearing and the potential dispositional consequences regarding his admission. Furthermore, the Law Guardian advocated at the dispositional hearing that respondent remain in petitioners’ care in view of, inter alia, his recent improvements in behavior, and presented a witness to support this position. Upon consideration of the record as a whole, we find that respondent was afforded meaningful representation (see, Matter of Jesse WW., 240 AD2d 885; Matter of Jeremy L., 220 AD2d 908, lv denied 87 NY2d 807; Matter of Tina PP., 188 AD2d 704, appeal dismissed 81 NY2d 834).
Cardona, P. J., Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the order is affirmed, without costs.